DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 7 and 9 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, US 2020/0090930.
	Regarding Claim 1, Hashimoto teaches a film forming method, comprising: forming a film containing silicon, carbon and nitrogen on a substrate in a first process (see paragraphs 54 – 79, during the steps a film containing silicon, carbon and nitrogen is formed on the wafer); and oxidizing the film with an oxidizing agent containing a hydroxy group (paragraph 81 – 93, water annealing step) and subsequently supplying a nitrogen gas to the substrate in a second process (paragraphs 94 – 101, Nitrogen annealing step).  
	Hashimoto fails to teach the Nitrogen annealing step as nitriding step.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the use of very high temperature (up to 7000C) during the nitrogen annealing step will react with oxidized film and can be considered as a nitriding step.  
	Regarding Claim 2, Hashimoto teaches the first process and the second process are repeatedly performed in paragraphs 102 and 137.  
	Regarding Claim 3, Hashimoto teaches the first process includes supplying a raw material containing silicon and carbon to the substrate, and supplying a nitriding gas to the substrate in paragraphs 54 – 78 under steps 1 and 2.  

Regarding Claim 5, Hashimoto teaches the supplying the raw material containing silicon and carbon to the substrate is at least one of supplying a raw material gas containing silicon and carbon to the substrate and supplying a silicon-containing gas and a carbon – containing gas to the substrate under step 1 in paragraphs 54 – 65.  
Regarding Claim 6, Hashimoto teaches the raw material gas containing silicon and carbon is a gas having a Si – C bond under step 1 in paragraphs 54 – 65.  
Regarding Claim 7, Hashimoto teaches performing a plasma process on the substrate without exposing the substrate to an 20atmosphere in a third process in paragraphs 103 – 114.  
Regarding Claim 9, Hashimoto teaches the oxidizing agent is at least one gas selected from a group consisting of H2O, H2O2, D2O and an alcohol in paragraphs 81 – 93 and 113.  
Regarding Claim 10, Hashimoto teaches a gas for performing the plasma process is at least one gas selected from a group consisting of a hydrogen-containing gas, an inert gas and a nitrogen – containing gas in paragraph 108.  
Regarding Claim 11, Hashimoto teaches the gas for performing the plasma process is at least one gas selected from a group consisting of H2, N2, Ar and NH3.  
Regarding Claim 12, Hashimoto teaches the nitriding gas is at least one gas selected from a group consisting of NH3, N2H2, N2H4 and an organic hydrazine compound in paragraphs 67 – 78.  
Regarding Claim 13, Hashimoto teaches a film forming apparatus, comprising: a processing container in which a substrate is accommodated; a gas supply part configured to supply a gas into the processing container; and a controller, wherein the controller controls the gas supply part so as to perform: a first process of forming a film containing silicon, carbon and nitrogen on the substrate; and a second process including oxidizing the film with an oxidizing agent containing a hydroxy group, and subsequently supplying a nitriding gas to the substrate under the heading “Configuration of Substrate Processing Apparatus” in paragraphs 20 – 40 and as was described earlier in rejecting the process of Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani, US 2019/0096660.
	Regarding Claim 1, Nakatani teaches a film forming method, comprising: forming a film containing silicon, carbon and nitrogen on a substrate in a first process (see paragraphs 47 – 62, during the steps a film containing silicon, carbon and nitrogen is formed on the wafer); and oxidizing the film with an oxidizing agent containing a hydroxy group (paragraph 63 – 75 and 86) and subsequently supplying a nitriding gas to the substrate in a second process in paragraph 96.  
	 Regarding Claim 8, Nakatani teaches the nitriding gas is at least one gas selected from a group consisting of NH3, N2H2, N2H4 and an organic hydrazine compound in paragraph 96.  
Regarding Claim 13, Nakatani teaches a film forming apparatus 202, comprising: a processing container in which a substrate is accommodated; a gas supply part configured to supply a gas into the processing container; and a controller, wherein the controller 121 controls the gas supply part so as to perform: a first process of forming a film containing silicon, carbon and nitrogen on the substrate; and a second process including oxidizing the film with an oxidizing agent containing a hydroxy group, and subsequently supplying a nitriding gas to the substrate under the heading “Configuration of Substrate Processing Apparatus” in paragraphs 15 – 38 and as was described earlier in rejecting the process of Claims 1 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 16, 2021